[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On June 30, 1989, when the defendants' Motion for Summary Judgment as to the second count was filed, the plaintiffs' complaint alleged a tort based on negligence occurring in 1984. The sheriff's return shows the action was commenced by service of process on October 7, 1988. Section52-584, C.G.S., provides that no action founded upon a tort may be brought more than three years from the act or omission complained of, and since this action was not commenced within the limits prescribed by Section 52-584, the defendants' motion is granted.
RIPLEY, J.